UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2498


ANTHONY G. BRYANT,

                    Plaintiff - Appellant,

             v.

U.S. ARMY CORPS OF ENGINEERS; SOUTH CAROLINA DEPARTMENT
OF HEALTH AND ENVIRONMENTAL CONTROL, SCDHEC; ATTORNEY
GENERAL OF THE UNITED STATES; CHARLESTON COUNTY
ADMINISTRATOR,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:18-cv-03037-MBS-MGB)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony G. Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony G. Bryant seeks to appeal the district court’s order denying his motion to

proceed in forma pauperis.      We may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). An order denying a motion to proceed in forma pauperis is

an appealable interlocutory order. Roberts v. United States Dist. Ct., 339 U.S. 844, 845

(1950) (per curiam). We have reviewed the record and find no abuse of discretion.

Dillard v. Liberty Loan Corp., 626 F.2d 363, 365 (4th Cir. 1980) (stating standard of

review). Accordingly, although we grant leave to proceed in forma pauperis in this court,

we affirm for the reasons stated by the district court. Bryant v. U.S. Army Corps of

Eng’rs, No. 2:18-cv-03037-MBS-MGB (D.S.C. Nov. 28, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2